MILLS, Chief Judge.
By amended information, Clifford Tyson was charged with one count of armed robbery and five counts of robbery. All of the offenses charged occurred on different dates and involved different victims. He filed a motion to sever which was denied by the trial court and went to trial on three counts. After his acquittal on two of the counts and the conviction on one count, he brought this appeal challenging the denial of the motion to sever. We reverse.
Without going into the details of the three offenses at issue, we believe that the state’s reliance on Paul v. State, 365 So.2d 1063 (Fla. 1st DCA 1979), is misplaced. The offenses charged are not connected as is required by Rule 3.151(a), Fla.R.Crim.P. Furthermore, the facts relevant to the offense for which Tyson was convicted were not similar to the facts relevant to the other two offenses; thus, this case is distinguishable from Paul.
Since the conviction is hereby reversed, we need not discuss the alleged error in the written judgment and sentence.
REVERSED and REMANDED for further proceedings consistent with this opinion.
McCORD and BOOTH, JJ., concur.